DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6, 10, 11, 15, 16, 20 are objected to because of the following informalities:  
Claims 1, 6, 11, 16 recite the limitation “a first antenna port is used for transmitting the first reference signal”, for clarity it’s suggested to amend this limitation to recite “wherein, a first antenna port is used for transmitting the first reference signal”
Claims 10, 15, 20 each recite the limitation “QCLed” for the first time in each claim’s respective claim set without indicating what QCL stands for.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6, 7, 12, 14, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 6, 12, 17 recite the limitation “…measurements for K1 candidate reference signals are used for determining the first reference signal” which makes the claims indefinite.  It’s unclear if “first 
Claims 2, 12, recite the limitation “receiving K1 candidate reference signal…” which makes the claims indefinite.  It’s unclear if the reception of K1 is in response to or prior to “transmitting first information” recited in respective independent claims 1, 11.  Examiner will interpret as best understood.
Claims 4, 14 recite the limitation “…an antenna port used for transmitting the second signaling is at least spatially related to a transmitting antenna port of one downlink signal…” which makes the claims indefinite.  Claims 4, 14 each recites two instances “an antenna port of one downlink signal”, hence it’s unclear if both instances refer to a single antenna port or not.  Examiner will interpret as best understood. 
Claim 4 recites the limitation "the K2 downlink signals" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the K2 downlink signals" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7, 17, recite the limitation “transmitting K1 candidate reference signals…” which makes the claims indefinite.  It’s unclear if the transmission of K1 candidate signals is in response to or prior to “receiving first information” recited in respective independent claims 6, 16.  Examiner will interpret as best understood.
Claims 9, 19 recite the limitation “…an antenna port used for transmitting the second signaling is at least spatially related to a transmitting antenna port of one downlink signal…” which makes the claims indefinite.  Claims 9, 19 each recites two instances “an antenna port of one downlink signal”, hence it’s unclear if both instances refer to a single antenna port or not.  Examiner will interpret as best understood. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469